     Case 2:18-cv-00775-DN-BCW Document 17 Filed 10/11/18 Page 1 of 13




Tracy H. Fowler (1106)
Kristen J. Overton (16537)
SNELL & WILMER L.L.P.
15 West South Temple, Ste. 1200
Salt Lake City, Utah 84101
Telephone: (801) 257-1900
Fax: (801) 257-1800
Email: tfowler@swlaw.com

Thomas P. Branigan (Pro Hac Vice)
Matthew G. Berard (Pro Hac Vice)
BOWMAN AND BROOKE LLP
41000 Woodward Avenue
Suite 200 East
Bloomfield Hills, MI 48304
Telephone: (248) 205-3300
Fax: (248) 205-3399
Tom.branigan@bowmanandbrooke.com
Matthew.berard@bowmanandbrooke.com
Attorneys for Tesla, Inc.

                      IN THE UNITED STATES DISTRICT COURT

                                  DISTRICT OF UTAH


HEATHER P. LOMMATZSCH, an
individual,                                     TESLA, INC.’S ANSWER TO
                                                PLAINTIFF’S COMPLAINT,
                    Plaintiff,                 AFFIRMATIVE DEFENSES AND
                                              RELIANCE UPON JURY DEMAND
             vs.

TESLA, INC., a California Corporation,
TESLA MOTORS UT, INC., a Utah
Corporation, and SERVICE KING                   Case No.: 2:18-CV-00775-PMW
PAINT & BODY, LLC, a Texas Limited
Liability Company DBA SERVICE                   Magistrate Judge Paul M. Warner
KING COLLISION REPAIR,

                    Defendants.


      Defendant, Tesla, Inc. (“Tesla”), by its attorneys, Bowman and Brooke LLP, answers
       Case 2:18-cv-00775-DN-BCW Document 17 Filed 10/11/18 Page 2 of 13




Plaintiff’s Complaint as follows:

       1.        Tesla neither admits nor denies the allegations contained in paragraph 1 for the

reason that it is without sufficient information to form a belief about the truth of those

allegations.

       2.        Tesla states that it is a Delaware corporation with its principal place of business in

California.

       3.        Tesla states that Tesla Motors UT, Inc. is a Utah Corporation with its principal

place of business in Utah. Answering further, Plaintiff has agreed to dismiss Defendant Tesla

Motors UT, Inc. with prejudice and a stipulation to that effect was submitted to this Court (Dkt.

13).

       4.        Tesla neither admits nor denies the allegations contained in paragraph 4 for the

reason that it is without sufficient information to form a belief about the truth of those

allegations.

       5.        Tesla neither admits nor denies the allegations contained in paragraph 5 for the

reason that it is without sufficient information to form a belief about the truth of those

allegations.

       6.        Tesla avers that paragraph 6 of Plaintiff’s Complaint contains legal conclusions;

therefore, no answer is required of Defendant Tesla. To the extent and answer is required, Tesla

admits only that the United States District Court has jurisdiction over this matter pursuant 28

U.S.C. § 1332.

       7.        Tesla avers that paragraph 7 of Plaintiff’s Complaint contains legal conclusions;

therefore, no answer is required of Defendant Tesla.


                                                   2
      Case 2:18-cv-00775-DN-BCW Document 17 Filed 10/11/18 Page 3 of 13




        8.      Tesla neither admits nor denies the allegations contained in paragraph 8 for the

reason that it is without sufficient information to form a belief about the truth of those

allegations, but specifically denies that Tesla is liable for Plaintiff’s alleged damages and leaves

Plaintiff to her proofs.

        9.      Tesla admits that it sold the subject vehicle to Plaintiff and that it is in the

business of designing, testing, manufacturing in part, distributing, promoting and selling vehicles

identified as the 2016 Tesla Model S which are used in the state of Utah for general public use

on public roadways but denies the remaining allegations in paragraph 9 because they are untrue.

        10.     Tesla avers that paragraph 10 of Plaintiff’s Complaint contains legal conclusions;

therefore, no answer is required of Defendant Tesla. To the extent an answer is required, Tesla

admits only that it distributed and sold motor vehicles knowing that they would be sold and used

in Utah.

        11.     Tesla admits that the subject vehicle, a 2016 Tesla Model S, was sold and

delivered to Plaintiff on or about August 29, 2016. Tesla denies that Tesla Motors UT, Inc. was

involved in the sale of the vehicle to Plaintiff.

        12.     Tesla neither admits nor denies the allegations contained in paragraph 12 for the

reason that it is without sufficient information to form a belief about the truth of those

allegations.

        13.     Tesla neither admits nor denies the allegations contained in paragraph 13 for the

reason that it is without sufficient information to form a belief about the truth of those

allegations.

        14.     Tesla neither admits nor denies the allegations contained in paragraph 14 for the


                                                    3
      Case 2:18-cv-00775-DN-BCW Document 17 Filed 10/11/18 Page 4 of 13




reason that it is without sufficient information to form a belief about the truth of those

allegations.

          15.   Tesla neither admits nor denies the allegations contained in paragraph 15 for the

reason that it is without sufficient information to form a belief about the truth of those

allegations.

          16.   Tesla neither admits nor denies the allegations contained in paragraph 16 for the

reason that it is without sufficient information to form a belief about the truth of those

allegations.

          17.   Tesla denies the allegations contained in paragraph 17 for the reason that they are

untrue.

          18.   Tesla neither admits nor denies the allegations contained in paragraph 18 for the

reason that it is without sufficient information to form a belief about the truth of those

allegations.

          19.   Tesla neither admits nor denies the allegations contained in paragraph 19 for the

reason that it is without sufficient information to form a belief about the truth of those

allegations.

          20.   Tesla neither admits nor denies the allegations contained in paragraph 20 for the

reason that it is without sufficient information to form a belief about the truth of those

allegations. Answering further, Tesla denies that Plaintiff purchased the subject vehicle from

Tesla Motors UT, Inc.

          21.   Tesla denies the allegations contained in paragraph 21 that Plaintiff’s Tesla Model

S failed to stop and struck the rear end of a third-party vehicle stopped on Bangerter Highway


                                                 4
      Case 2:18-cv-00775-DN-BCW Document 17 Filed 10/11/18 Page 5 of 13




because the allegations are untrue as plead. By way of further statement, Tesla asserts that

Plaintiff failed to properly and safely operate her Tesla Model S in accordance with Utah law and

information provided by Tesla to Plaintiff.

        22.     Tesla denies the allegations contained paragraph 22.

        23.     Tesla denies the allegations contained paragraph 23.

        24.     Tesla denies the allegations contained paragraph 24.

        25.     Tesla denies the allegations contained paragraph 25.

        26.     In response to paragraph 26 of Plaintiff’s Complaint, Tesla restates and

incorporates by reference its responses to paragraphs 1 through 25 of Plaintiff’s Complaint as if

fully set forth in this paragraph.

        27.     Tesla denies the allegations contained in paragraph 27, including subparts a-e, of

Plaintiff’s Complaint for the reason that they are untrue.

        28.     Tesla avers that paragraph 28 of Plaintiff’s Complaint contains legal conclusions;

therefore, no answer is required of Tesla. To the extent an answer is required, the allegations in

paragraph 28 incorrectly state the applicable law.

        29.     Tesla denies the allegations contained in paragraph 29 of Plaintiff’s Complaint for

the reason that they are untrue.

        30.     Tesla denies the allegations contained in paragraph 30 of Plaintiff’s Complaint for

the reason that they are untrue.

        31.     Tesla denies the allegations contained in paragraph 31 of Plaintiff’s Complaint for

the reason that they are untrue.

        32.     In response to paragraph 32 of Plaintiff’s Complaint, Tesla restates and


                                                 5
      Case 2:18-cv-00775-DN-BCW Document 17 Filed 10/11/18 Page 6 of 13




incorporates by reference its responses to paragraphs 1 through 31 of Plaintiff’s Complaint as if

fully set forth in this paragraph.

        33.     Defendant Tesla denies the allegations contained in paragraph 33 of Plaintiff’s

Complaint for the reason that they are untrue.

        34.     Tesla denies the allegations contained in paragraph 34 of Plaintiff’s Complaint for

the reason that they are untrue.

        35.     Tesla neither admits nor denies the allegations contained in paragraph 35 for the

reason that the allegations are vague, unclear as to timeframe, or otherwise unintelligible, and

thus Tesla is without sufficient information to form a belief about the truth of those allegations.

Answering further, Tesla admits that the subject vehicle was not substantially changed in

condition between the time the vehicle was manufactured and assembled and the date of delivery

and when it was delivered to Plaintiff by Tesla.

        36.     Tesla neither admits nor denies the allegations contained in paragraph 36 for the

reason that it is without sufficient information to form a belief about the truth of those

allegations.

        37.     Tesla denies that the vehicle was defective and denies the remaining allegations

contained in paragraph 37 of Plaintiff’s Complaint for the reason that they are untrue.

        38.     Tesla denies that the vehicle was defective and denies the remaining allegations

contained in paragraph 38 for the reason that they are untrue.

        39.     In response to paragraph 39 of Plaintiff’s Complaint, Tesla restates and

incorporates by reference its responses to paragraphs 1 through 38 of Plaintiff’s Complaint as if

fully set forth in this paragraph.


                                                   6
          Case 2:18-cv-00775-DN-BCW Document 17 Filed 10/11/18 Page 7 of 13




          40.   Tesla avers that paragraph 40 of Plaintiff’s Complaint contains legal conclusions;

therefore, no answer is required of Tesla. To the extent an answer is required, Tesla states that

Tesla’s New Vehicle Limited Warranty was provided to Plaintiff, the original purchaser, at the

time of the initial retail sale of the subject vehicle and said warranty is in writing and speaks for

itself.

          41.   Tesla neither admits nor denies the allegations contained in paragraph 41 for the

reason that it is without sufficient information to form a belief about the truth of those

allegations.

          42.   Tesla denies the allegations contained in paragraph 42 of Plaintiff’s Complaint for

the reason that they are untrue.

          43.   Tesla denies the allegations contained in Paragraph 43 of Plaintiff’s Complaint for

the reason that they are untrue.

          44.   In response to paragraph 44 of Plaintiff’s Complaint, Tesla restates and

incorporates by reference its responses to paragraphs 1 through 43 of Plaintiff’s Complaint as if

fully set forth in this paragraph.

          45.   Tesla neither admits nor denies the allegations contained in paragraph 45 for the

reason that they apply to a party other than Tesla and Tesla is without sufficient information to

form a belief about the truth of those allegations.

          46.   Tesla neither admits nor denies the allegations contained in paragraph 46 for the

reason that they apply to a party other than Tesla and Tesla is without sufficient information to

form a belief about the truth of those allegations.

          47.   Tesla neither admits nor denies the allegations contained in paragraph 47 for the


                                                  7
       Case 2:18-cv-00775-DN-BCW Document 17 Filed 10/11/18 Page 8 of 13




reason that they apply to a party other than Tesla and Tesla is without sufficient information to

form a belief about the truth of those allegations.

        48.     Tesla neither admits nor denies the allegations contained in paragraph 48 for the

reason that they apply to a party other than Tesla and Tesla is without sufficient information to

form a belief about the truth of those allegations.

        WHEREFORE, Defendant, Tesla, Inc., respectfully requests this Honorable Court

dismiss Plaintiff’s Complaint with prejudice and to enter a judgment of no cause of action in

favor of Defendant Tesla, Inc., including costs, expenses, and attorney fees, interest and all other

relief as the Court may deem proper.

                                  AFFIRMATIVE DEFENSES
        1.      Plaintiff’s Complaint, in whole or in part, fails to state a claim upon which relief

can be granted.

        2.      Tesla has completely performed and fulfilled all of its obligations under and

pursuant to the only warranty of any kind, either express or implied, written or oral, which it or

anyone acting on its behalf has made with respect to the subject vehicle or any of its component

parts referred to in the Complaint. Tesla’s New Vehicle Limited Warranty was provided to the

original purchaser at the time of the initial retail sale of the subject vehicle, and said warranty

speaks for itself.

        3.      To the extent that discovery supports the same, Tesla asserts the defense of

spoliation of evidence by Plaintiff.

        4.      That the subject vehicle was not defective or unreasonably dangerous in any

manner, and the condition of the subject vehicle did not cause or contribute to cause Plaintiff’s


                                                  8
      Case 2:18-cv-00775-DN-BCW Document 17 Filed 10/11/18 Page 9 of 13




damages as alleged in her Complaint.

       5.      That all damages allegedly sustained by Plaintiff may be attributable to a cause or

causes other than the condition of the subject vehicle, including, but not limited to, negligent

operation and misuse.

       6.      That the subject vehicle was designed, manufactured and sold in accordance with

the state-of-the-art and in compliance with and in conformance to administrative, industry,

regulatory or statutory codes, standards, specifications or schemes approved by the United States

or Utah, or agencies thereof, that were applicable to the subject vehicle at the time of its

manufacture and sale.

       7.      That the subject vehicle was manufactured and sold in accordance with the state-

of-the-art and in compliance with and in conformance to applicable statutes, regulations,

requirements and mandates approved by the United States and by the State of Utah and agencies

thereof that governed the subject vehicle at the time of its manufacture and sale and, accordingly,

Plaintiff’s state law claims are barred under the doctrine of federal preemption.

       8.      That the subject vehicle may not be in the same or substantially the same

condition as when it left Tesla’s control.

       9.      Plaintiff's damages, if any, may have been caused by Plaintiff or some other third-

party’s misuse, abuse, unauthorized alteration or modification of, or failure to maintain the

subject vehicle or Plaintiff’s assumption of risk related to her operation of the vehicle.

       10.     Plaintiff’s injuries and damages, if any, were caused or contributed to by

Plaintiff’s failure to comply with the written and oral instructions relating to use of the subject

vehicle and therefore Plaintiff’s recovery, if any, should be diminished or barred in accordance


                                                  9
      Case 2:18-cv-00775-DN-BCW Document 17 Filed 10/11/18 Page 10 of 13




with law.

        11.     Plaintiff’s injuries and damages, if any, were legally and proximately caused by

Plaintiff’s failure to follow the warnings supplied with the vehicle, which warnings adequately

warned of the risks involved in the vehicle’s use or misuse.

        12.     Plaintiff’s damages, if any, were legally and proximately caused by, and arose of,

risks of which Plaintiff had both knowledge and understanding and thereby voluntarily assumed

such risks related to her operation of the vehicle.

        13.     Plaintiff was responsible for the operation of the subject vehicle and the incident

described in the Complaint and Plaintiff’s damages were caused by her failure to control the

subject vehicle, and such failure constitutes negligence per se on the part of Plaintiff.

        14.     That the damages allegedly sustained by Plaintiff may have been caused or

contributed to by the acts, omissions or fault of Plaintiff, including contributory negligence,

contributory fault, comparative fault, assumption of the risks, misuse or abuse, failure to mitigate

damages, or any other fault pursuant to U.C.A. § 78B-5-818(2); and that such acts, omissions or

fault, to any degree, completely bar recovery by Plaintiff.

        15.     Tesla’s liability, if any, is several only and therefore it is only liable for the

damages assigned to Tesla based on its percentage of responsibility, which responsibility and

liability it expressly denies.

        16.     Plaintiff’s damages, if any, were proximately caused by or contributed to by the

acts of other parties, persons, or entities, and these acts were an intervening and superseding

cause of the damages, if any, thus barring Plaintiff from recovery against Tesla.

        17.     Plaintiff was capable of and may have failed to mitigate her damages, if any.


                                                 10
     Case 2:18-cv-00775-DN-BCW Document 17 Filed 10/11/18 Page 11 of 13




       18.     Plaintiff's damages, if any, may have been caused by the acts or omissions of

third-parties or other entities, over which Tesla has or had no control, or right of control, and for

whom it is not responsible.

       19.     To the extent that Plaintiff is asserting a “crashworthiness” claim, that any rule of

law, under the so-called “crashworthiness” doctrine, which alleviates Plaintiff’s burden of

proving an alternative reasonable design, practicable under the circumstances, the injuries, if any,

that would have occurred if that alternative design had been used, and the extent of enhanced

injuries attributable to the alleged defective design, or which shifts the burden of disproving any

of those elements to this Defendant, is unconstitutional and in violation of the Due Process

Clause of the Fourteenth Amendment of the United States Constitution and applicable sections

of the Constitution of the State of Utah, and furthermore, violates public policy.

       20.     While specifically denying liability for the injuries alleged in the Plaintiff’s

Complaint, to the extent any of Plaintiff’s alleged damages have been recovered by way of

insurance proceeds or prior settlement of any claims relating to the transaction or occurrence

described in Plaintiff’s Complaint, Tesla is entitled to a set-off of any such amount against any

potential award entered against it in this matter.

       21.     To the extent the following affirmative defenses are applicable, based upon the

evidence known in this matter or that may be determined in the future, and to preserve the same,

Tesla invokes the following defenses of accord and satisfaction, arbitration and award,

contributory negligence, comparative negligence, assumption of the risk, offset on account of use

or such other measure allowed by law, waiver, equitable estoppel, judicial estoppel, failure of

consideration, fraud, illegality, injury by fellow servant, laches, license, payment, release, res


                                                 11
     Case 2:18-cv-00775-DN-BCW Document 17 Filed 10/11/18 Page 12 of 13




judicata, collateral estoppel, statute of frauds, statutes of limitations, any applicable statute of

repose, and any other matter constituting an avoidance or affirmative defense.

       WHEREFORE, Defendant, Tesla, Inc., respectfully requests this Honorable Court

dismiss Plaintiff’s Complaint with prejudice and to enter a judgment of no cause of action in

favor of Defendant, Tesla, Inc. including costs, expenses, and attorney fees, interest and all other

relief as the Court may deem proper.

                                 RESERVATION OF RIGHTS
       Tesla reserves the right to file such additional affirmative defenses as may be appropriate

upon completion of its investigation and discovery throughout trial.

                             RELIANCE UPON JURY DEMAND

       Tesla relies on the Jury Demand made by Plaintiff in her Complaint dated September 4,

2018 and hereby demands a trial by jury.

DATED:          October 11, 2018              Respectfully Submitted,

                                              /s/Tracy H. Fowler_______________
                                              Tracy H. Fowler
                                              Snell & Wilmer LLP

                                              and

                                              Thomas P. Branigan (Pro Hac Vice)
                                              Matthew G. Berard (Pro Hac Vice)
                                              BOWMAN AND BROOKE LLP

                                              Attorneys for Tesla, Inc.




                                                12
     Case 2:18-cv-00775-DN-BCW Document 17 Filed 10/11/18 Page 13 of 13




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served by U.S. mail

and email on the following counsel on the 11th day of October 2018, as well as filed using

this Court’s CM/ECF system:

       Jeffery C. Metler (10137)
       George L. Chingas, Jr. (8904)
       Trevor F. Berrett (14506)
       MacArthur, Heder & Metler, PLLC
       4844 North 300 West, Suite 300
       Provo, UT 84604
       George@mhmlawoffices.com
       trevor@mhmlawoffices.com


                                                  /s/ Tracy Fowler




                                             13
